Citation Nr: 0507335	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In his Appeal To Board Of Veterans' Appeals received by the 
RO in July 2003, the veteran indicated that he desired to 
appear at a personal hearing before a Veterans Law Judge 
presiding at the RO.  However, by letter dated in August 
2003, he withdrew his request for a hearing.


FINDING OF FACT

Audiological examination findings show the veteran exhibited 
92 percent discrimination and an average puretone threshold 
76 in the right ear, and a nonorganic hearing loss in the 
left ear.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in September 2003.  The veteran was 
told of the requirements to establish a successful claim for 
an increased disability rating, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence in his possession pertaining to the claim to the RO.

The veteran's claim was initially adjudicated by the RO in 
February 2003.  Therefore, the requisite notice letter was 
provided to the veteran subsequent to initial adjudication of 
the claim.  Although the section 5103(a) notice provided to 
the veteran was deficient as to its timing, that error was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the content-complying notice in September 2003 was 
subsequently considered by the RO in supplemental statements 
of the case dated in January 2004 and August 2004.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service private and VA treatment records have been obtained, 
as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations in January 2003, August 2003, December 2003, and 
June 2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  The present level of the veteran's disability is the 
primary concern in an claim for an increased rating.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2004).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2004).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 
6100 (2004).  

The provisions of 38 C.F.R. § 4.86(a) indicate that if 
puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  

The provisions of 38 C.F.R. § 4.86(b) indicate that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  

A private medical record from P. M. Brown, M.D., dated in 
June 2002, shows that the veteran had a long history of 
bilateral hearing loss that was being treated at VA without 
satisfactory results.  The impression, in pertinent part, was 
sensorineural hearing loss.

In January 2003, the veteran underwent a VA audiology 
examination.  The audiologist (C.H.) was unable to obtain 
results that were deemed adequate for rating purposes.  An 
addendum to the report, also dated in January 2003, shows 
that the aforestated examination results were reviewed by a 
doctor who consulted with the audiologist.  The doctor stated 
that despite diligent effort to obtain a valid test they were 
unsuccessful due to lack of cooperation from the veteran to 
provide valid auditory thresholds.  He added that it was 
their impression that this represented outright malingering 
on the part of the veteran and that there was a conscious 
effort of the part of the veteran to exaggerate his level of 
hearing dysfunction.  It was further noted that a person with 
true organic hearing loss would not report different 
thresholds at the same level on multiple attempts.  

A private medical record from Dr. Brown dated in March 2003 
shows that that veteran had undergone comprehensive 
audiological examination which had revealed significant 
sensorineural hearing loss.  The associated audiological 
evaluation report, dated in October 2002, showed clinical 
impressions of the right ear as mild sensorineural hearing 
loss at 250 and 500 Hertz, severe sensorineural hearing loss 
at 2000 Hertz, and profound sensorineural hearing loss at 
4000 Hertz.  Clinical impressions of the left ear was 
moderate sensorineural hearing loss at 250 and 500 Hertz, and 
profound sensorineural hearing loss at 2000 and 4000 Hertz.  

In a second private audiological evaluation report from 
Miracle Ear, an examiner placed a question mark next to the 
results in the 2000 and 4000 Hertz range for the veteran's 
hearing.

The veteran underwent another VA audiology examination by a 
different audiologist (A.L.) in August 2003.  The audiologist 
noted that the veteran demonstrated poor speech reception 
threshold and pure-tone average agreement.  Audiometric 
results were not valid for rating purposes.  The report was 
co-signed by the Chief of Audiology.

The veteran underwent a third VA audiology examination by a 
different audiologist (N.B.) in December 2003.  The 
audiologist noted that the results were not valid for rating 
purposes.  In a January 2004 report of contact, the 
audiologist indicated that it appeared that the veteran was 
attempting to manipulate the test results.

A private medical record from Dr. Brown dated in February 
2004 shows that that veteran had been followed for several 
years and had demonstrated his progressive profound 
sensorineural hearing loss.  Dr. Brown added that there was 
no doubt, whatsoever, of the authenticity of the veteran's 
hearing loss and he enclosed a recent audiogram to verify 
this.  The associated audiological evaluation report, also 
dated in February 2004, showed clinical impressions of mild 
to profound sensorineural hearing loss of the right ear, and 
severe to profound sensorineural hearing loss of the left 
ear.  Speech audiometry was measured using the NU6 method and 
not the Maryland CNC.

As a result, in June 2004 the veteran was afforded a fourth 
VA audiology examination.  The audiologist (A.L) provided a 
diagnosis of right high frequency sensorineural hearing loss 
and non-organic hearing loss in the left ear.  The 
audiologist stated that the audiometric thresholds in the 
right ear were consistent and represented valid testing 
results.  It was also suggested that the veteran exhibited a 
nonorganic hearing loss in the left ear, meaning a conscious 
or unconscious effort of the individual being tested to 
exaggerate or fabricate testing results.  The audiologist was 
said to verbally communicate that the veteran was making a 
conscious effort to deceive.  Pure tone thresholds in the 
right ear at 1000, 2000, 3000, and 4000 Hertz were 15, 80, 
105, and 105 decibels, respectively, with an average of 76.  
Pure tone thresholds in the left ear were said to be invalid.  
Speech discrimination test of the right ear using the 
Maryland CNC method showed 92 percent recognition.

A lay statement from the veteran's spouse dated in August 
2004 shows that she reported living with the veteran and that 
she knew the veteran could not hear out of his left ear and 
was losing his hearing in his right ear.

In considering the evidence of record, the Board acknowledges 
that Dr. Brown expressed no doubt as to the authenticity of 
the veteran's hearing loss, which he described as ranging 
from mild to profound, bilaterally.  However, the Board is 
not competent to interpret the private reports which 
documented the veteran's hearing thresholds in form not 
consistent with the Schedule.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).

The veteran was afforded four VA audiology examinations by 
three different audiologists.  On each occasion the results 
were not valid for rating purposes due to the veteran's 
failure to cooperate.  It was specifically noted that he was 
attempting to manipulate the test results.  

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Absent valid audiology 
evaluation results, application of the regulations is not 
possible and an increased disability rating cannot be 
determined.  The Board points out that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

In considering the results of the June 2004 VA examination 
report, based on an 92 percent speech recognition score and a 
76 decibel puretone threshold average as shown for the right 
ear, Table VI indicates a designation of Level "II" for the 
right ear.  Based on the VA audiologist's assessment of 
nonorganic hearing loss in the left ear, under Table VI, a 
designation of Level "I" is appropriate.  When applied to 
Table VII, the numeric designations of "I" for the better 
ear and "II" for the poorer ear translated to a zero 
percent evaluation.  Therefore, a compensable disability 
rating is not warranted for hearing loss under Table VI.  
38 C.F.R. § 4.85, Tables VI and VII (2004).

The provisions of 4.86(a) do not apply to the veteran's 
situation as the audiometric results in June 2004 did not 
show puretone thresholds of 55 decibels or greater in the 
relevant frequencies for both ears.  

As the veteran exhibited puretone thresholds of 30 decibels 
or less at 1000 Hertz and 70 decibels or greater at 2000 
Hertz in the right ear, designation of hearing impairment may 
be considered according to Table VIA pursuant to the 
provisions of 4.86(b).  As such, for a 76 decibel puretone 
threshold average as shown for the right ear, Table VIA 
indicates a designation of Level "VI" for the right ear.  
Based on a nonorganic hearing loss in the left ear, a 
designation of Level "I" is assigned for the left ear.  
When applied to Table VII, the numeric designations of "I" 
for the better ear and "VI" for the poorer ear translated 
to a zero percent evaluation.  Therefore, a compensable 
disability rating is not warranted for hearing loss under 
Table VIA.  38 C.F.R. § 4.85, Tables VI and VII (2004).

To put it simply, there is very little judgment involved in 
determining the rating.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The law's provisions are clear and precise.  
Audiometric testing results are dispositive evidence for a 
claim for a higher disability rating for hearing loss. 

The Board is sympathetic the statements of the veteran and 
his spouse that his bilateral hearing loss disability has 
increased.  However, absent documented audiology results in a 
form consistent with the Schedule, and absent valid VA 
examination results, there is no evidence on which to base an 
increased disability rating.  See Wamhoff v. Brown, 8 Vet. 
App. 517 (1996) (VA has duty to assist the veteran, not a 
duty to prove his claim while the veteran remains passive).   
accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating for his hearing loss.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The schedular evaluations for hearing loss are 
not inadequate.  The veteran has not required any recent 
periods of hospitalization for his service-connected hearing 
loss.  The veteran stated only that he has trouble hearing 
the intercom when he is needed at work; however, there is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the 
service-connected disability.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


